Citation Nr: 1813638	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for left shoulder impingement syndrome as secondary to the service-connected disabilities of low back strain with degenerative changes, retropatellar pain syndrome, and left knee strain. 

3.  Entitlement to service connection for left elbow lateral epicondylitis as secondary to the service-connected disabilities of low back strain with degenerative changes, retropatellar pain syndrome, and left knee strain.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for right hand numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema. 

6.  Entitlement to service connection for left hand numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema. 

7.  Entitlement to service connection for right foot/toes numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema. 

8.  Entitlement to service connection for left foot/toes numbness and tingling, to include as secondary to medications, prescribed for the service-connected disability of eczema. 

9.  Entitlement to a rating in excess of 30 percent disabling for the period prior to February 9, 2010 for service-connected eczema.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 2002.

These issues are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Regional Offices (ROs) of the Department of Veterans' Affairs (VA).  The St. Paul, Minnesota RO currently has jurisdiction of the case.

A January 2003 rating decision granted service connection for skin rash with a noncompensable rating, effective August 1, 2002.  In a September 2003 rating decision, the Veteran's skin rash evaluation was raised to 10 percent, effective July 22, 2003.  The Veteran did not appeal the decision and it became final.  In December 2009, the RO increased the Veteran's disability rating to 30 percent, effective August 10, 2009, for eczema (previously skin rash) and continued this rating in a July 2010 rating decision.  In July 2010, the Veteran filed a statement declaring Clear and Unmistakable Error (CUE) in the December 2009 and July 2010.  However, a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527   (Fed. Cir. 1994).  As these decisions were still pending, CUE does not apply.  The Veteran's disability rating was again increased in a February 2012 rating decision to 60 percent disabling, effective November 1, 2010.  In a January 2014 rating decision, the effective date for 60 percent disabling rating was moved to February 9, 2010.  A Statement of the Case (SOC) was issued affirming the new rating and earlier effective date.  The Veteran was informed that a 60 percent rating was the maximum schedular evaluation provided for this condition under the regulations.  In February 2014, the Veteran executed a timely appeal, seeking an earlier effective date for his 60 percent rating back to service.

In a September 2013 rating decision, service connection was denied for the following disabilities: right shoulder impingement syndrome; left shoulder impingement syndrome; right elbow lateral epicondylitis; left elbow lateral epicondylitis; right hand numbness and tingling; left hand numbness and tingling; right foot/toes numbness and tingling; left foot/toes numbness and tingling; sleep apnea.  A SOC was issued in February 2014 affirming the denials of service connection.  In March 2014, the Veteran filed a timely VA Form 9, appealing only the denials of service connection for (1) decreased nerve sensation with numbness in his left hand and right fingertip; (2) decreased nerve sensation with numbness in his bilateral toes; and (3) his sleep apnea; as well as (4) reiterating his appeal of the earlier effective date for his service-connected eczema.

In a June 2014 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability because the evidence submitted was not new and material.  This was reiterated in a December 2014 SOC, and a timely VA Form 9 appealing the decision was received in December 2014.

The RO certified to the Board the following: (1) service connection for left shoulder impingement syndrome; (2) service connection for left elbow lateral epicondylitis; (3) service connection for right hand numbness and tingling; (4) service connection for left hand numbness and tingling; (5) service connection for right foot/toes numbness and tingling; (6) service connection for left foot/toes numbness and tingling; (7) service connection for sleep apnea; (8) service connection for bilateral hearing loss; and (9) effective date prior to February 9, 2010 for a 60 percent disability rating for the service-connected eczema.

As address further below, the Veteran, by written statement, received in December 2017, withdrew the issues of entitlement to service connection for sleep apnea, left shoulder condition, left elbow condition, and bilateral hearing loss disability.  The Veteran's representative submitted argument in January 2018 brief, addressing only the following: (1) service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected eczema; (2) service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected eczema; and (3) an effective date earlier than February 9, 2010 for a 60 percent disability rating for service-connected eczema.

The Veteran withdrew his request for a hearing.  See Correspondence, June 2016.

With respect to his service-connected eczema, the Veteran and his representative indicate that he seeks an earlier effective date of August 1, 2002, the date on which he left service.  The Veteran argues he should be rated as 60 percent disabling effective August 1, 2002.  In essence, what the Veteran seeks is an increased disability rating in excess of the currently assigned 30 percent disability rating prior to February 9, 2010.  To the extent that the Veteran is entitled to an earlier date effective date for a 60 percent rating during the period on appeal, this is subsumed in the increased rating claim.  As such, the Board has characterized the issue as one of an increased rating as shown on the title page of this decision.

The issues of (1) entitlement to service connection for right hand numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema; (2) entitlement to service connection for left hand numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema; (3) entitlement to service connection for right foot/toes numbness and tingling, to include as secondary to medications prescribed for the service-connected disability of eczema; (4) entitlement to service connection for left foot/toes numbness and tingling, to include as secondary to medications, prescribed for the service-connected disability of eczema; and (5) entitlement to a rating in excess of 30 percent disabling for the period prior to February 9, 2010 for service-connected eczema are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On December 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, with his authorized representative, that he seeks withdrawal of the appeal of the issues of entitlement to service connection for sleep apnea, left shoulder condition, left elbow condition, and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for sleep apnea, left shoulder condition, left elbow condition, and bilateral hearing loss disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board acknowledges, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  

Here, the Veteran and his representative submitted statements received December 19, 2017, withdrawing appeals for the following issues: service connection for sleep apnea, left shoulder condition, left elbow condition, and bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal of whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability is dismissed.

The appeal for entitlement to service connection for left shoulder impingement syndrome as secondary to the service-connected disabilities of low back strain with degenerative changes, retropatellar pain syndrome, and left knee strain is dismissed.

The appeal for entitlement to service connection for left elbow lateral epicondylitis as secondary to the service-connected disabilities of low back strain with degenerative changes, retropatellar pain syndrome, and left knee strain is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.
REMAND

The Veteran seeks entitlement to service connection for the following disabilities: (1) right hand numbness and tingling as secondary to medications prescribed for the service-connected disability of eczema; (2) left hand numbness and tingling as secondary to medications prescribed for the service-connected disability of eczema; (3) right foot/toes numbness and tingling as secondary to medications prescribed for the service-connected disability of eczema; and (4) left foot/toes numbness and tingling as secondary to medications, prescribed for the service-connected disability of eczema.

In January 2018, the Veteran's representative submitted a brief addressing the issues on appeal.  The representative argued that in a March 2012 VA examination, the examiner did not consider the Veteran's medications of Soriatane or Methotrexate, which have been prescribed since February 2010 and are the medications the Veteran contends causes the numbness and tingling.  The Board also notes that the March 2012 VA examiner did not address whether the Veteran's numbness and tingling was aggravated by his service-connected eczema or medications.  Therefore, the Board will remand to afford the Veteran a new examination.

In addition, the Veteran seeks a rating in excess of 30 percent disabling for the period prior to February 9, 2010 for his service-connected eczema.  The Veteran's skin disorder is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 [Eczema, Dermatitis].  The rating criteria for dermatitis and eczema are based on two aspects: (1) the percentage of affected area of the body and (2) the type and frequency of treatment.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  In a recent case, the United States Court of Appeals for the Federal Circuit found that "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case."  Johnson v. Shulkin, 862 F.3d 1351, 1356 (2017).  

Here, the Board finds that an opinion is needed in order to properly address the Veteran's contentions.  VA treatment records from August 2009 state that the Veteran has been using topical clobetasol and triamcinolone as needed.  An October 2009 VA examination reports that in the last 12 months, the Veteran uses clobetasol three times a week and triamcinolone daily.  In a November 2009 statement, the Veteran claims that he started constant systemic oral medication for his eczema, as the current topical steroidal therapy treatment has not been effective.  However, in a December 2009 email, the Veteran states that he has not received oral medication for his skin disease.  He does mention taking pills for itching and that he has been using topical cortical steroids near continuously for almost eight years.  The Board will remand for an opinion as to whether such medication amounts to constant or near-constant systemic therapy.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for a VA examination to address the etiology of the claimed service-connected disabilities on appeal.  After evaluating and diagnosing the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's (a) right hand numbness and tingling; (b) left hand numbness and tingling; (c) right foot/toes numbness and tingling; and (d) left foot/toes numbness and tingling were caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  

Further, the examiner is asked to provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that that the Veteran's (a) right hand numbness and tingling; (b) left hand numbness and tingling; (c) right foot/toes numbness and tingling; and (d) left foot/toes numbness and tingling is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected eczema and/or the medications used to treat his service-connected disability.  The examiner is asked to specifically address the medications Soriatane and Methotrexate.

The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

A detailed rationale is requested for all opinions provided.

3.  In addition, obtain an opinion from an appropriate expert regarding the Veteran's service-connected eczema.  The examiner is asked to thoroughly review the claim file, including all relevant treatment records.  A review of the claim file should be noted in the report.  The examiner is asked to provide an opinion on the following:

From August 10, 2008 to February 9, 2010, did the Veteran require (1) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period or (2) or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In formulating the opinion, the examiner is asked to address all relevant medication(s) prescribed to the Veteran for his eczema.  The Veteran's statements should be considered as well.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


